IN THE
                         TENTH COURT OF APPEALS



                                No. 10-17-00071-CV

             IN RE GEICO CHOICE INSURANCE COMPANY


                               Original Proceeding


                                       ORDER

      Relator’s Petition for Writ of Mandamus and Motion for Emergency Stay were

filed on March 8, 2017. Relator’s Motion for Emergency Stay is granted. The deposition

scheduled for March 10, 2017 is stayed pending further order of this Court.


                                        PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted
Order issued and filed March 8, 2017